DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Assembly), Subspecies II (Strut)- Claims 1-5, 7, 9-12, and 21-29 in the reply filed on 03/18/2022 is acknowledged. It is noted by the Examiner than none of the current claims read on the non-elected invention.
Applicant's election with traverse of the Length Gauge Subspecies in the reply filed on 03/18/2022 is acknowledged.  The traversal is on the ground(s) that examining both types of length gauges as mentioned would not be an undue burden to the examiner as claim 21 broadly encompasses the limitation of the length gauge.  This is not found persuasive and the Subspecies restriction regarding the embodiment of the Length Gauge subspecies is withdrawn.
Thus, claims 1-5, 7, 9-12, and 21-29 will be further considered by the Examiner.
Response to Amendment
Applicant’s amendments filed 03/18/2022 to the claims have been acknowledged by the Examiner.
Thus, claims 1-5, 7, 9-12, and 21-29 will be further considered by the Examiner.
Information Disclosure Statement
All references in the IDS forms filed by the Applicant have been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the polymeric material" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 11 and 29 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 11 and 29 both recite “a protrusion button affixed to the upper or lower teeth of the user” in the body of the claim wherein the human organism is interpreted to be positively claimed. The Examiner suggests the limitation be amended to read as “a protrusion button configured to be affixed to the upper or lower teeth of the user” to passively claim the human organism.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagai (US 20190110866 A1).
Regarding claim 7, Nagai discloses a provisional oral appliance 10 (mouthpiece 10, Abstract) for the temporary treatment of sleep apnea ([0080]), comprising:
an upper tray 12 (maxillary attachment 12) for receiving upper teeth of a user ([0080]- “the mouthpiece 10 includes a maxillary attachment 12 ( an example of a second attachment ) that is mounted to maxillary dentition , and a mandibular attachment 14 ( an example of a first attachment ) that is mounted to mandibular dentition”), the upper tray 12 including a pair of posterior sockets 30B (upper eyelet portions 30B) extending outwardly from opposed lateral sides of the upper tray 12 (Figures 1 & 3A-3C- shows upper eyelet portions 30B to extend outwardly from the maxillary attachment 12 when coupling members 28 are engaged on each side of the mouthpiece 10 via attachment portions 16);
a lower tray 14 (mandibular attachment 14) for receiving lower teeth of a user ([0080]- “the mouthpiece 10 includes a maxillary attachment 12 ( an example of a second attachment ) that is mounted to maxillary dentition , and a mandibular attachment 14 ( an example of a first attachment ) that is mounted to mandibular dentition”), the lower tray 14 including a pair of anterior sockets 34B (lower eyelet portions 34B) extending outwardly from opposed lateral sides of the lower tray 14 (Figures 1 & 3A-3C- shows lower eyelet portions 34B to extend outwardly from the mandibular attachment 14 when coupling members 28 are engaged on each side of the mouthpiece 10 via attachment portions 18); and
a pair of strut assemblies 28 (coupling members 28) pivotably joined to the upper tray 12 (maxillary attachment 12) and the lower tray 14 (mandibular attachment 14), wherein the strut assemblies 28 (coupling members 28) each comprise a unitary body (Figures 2A & 2B- strut assemblies 28 are understood to be a unitary body as all structures are interconnected) including a posterior projection 16 (upper attachment portions 16) provided on a posterior end of the strut assembly 28 (upper or posterior end of coupling member 28 directly engages with upper attachment portion 16 on each side of the mouthpiece 10, Figure 1) and an anterior projection 18 (lower attachment portions 18) provided on an anterior end of the strut assembly 28 (lower or posterior end of coupling member 28 directly engages with lower attachment portion 18 on each side of the mouthpiece 10, Figure 1), wherein
the posterior sockets 30B (upper eyelet portions 30B) of the upper tray 12 (maxillary attachment 12) are mated with the posterior projections 16 (upper attachment portions 16) of the strut assemblies 28 to define posterior joints of the provisional oral appliance (Figure 1- shows eyelets 30B mated with upper attachment portions 16 to define posterior joints of the mouthpiece 10, Figures 3A-3C),
the anterior sockets 34B (lower eyelet portions 34B) of the lower tray 14 (mandibular attachment 14) are mated with the posterior projections 18 (lower attachment portions 18) of the strut assemblies 28 to define anterior joints of the provisional oral appliance (Figure 1- shows eyelets 34B mated with lower attachment portions 18 to define anterior joints of the mouthpiece 10, Figures 3A-3C), and
the strut assemblies 28 (coupling members 28) are configured for positioning the upper tray 12 (maxillary attachment 12) and the lower tray 14 (mandibular attachment 14) in an offset configuration so that the lower teeth of the user are urged forwardly relative to the upper teeth (Figures 3A-3C- shows the motion of the coupling members 28 relative to the motion of the mouthpiece 10, [0095]- “the mouthpiece 10 is a push-type mouthpiece that, when being worn, pushes the mandibular attachment 14 (the mandible) forward using the coupling members 28.”, [0112-0119]- discusses the motion of the mouthpiece 10 in different states of the use).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20190110866 A1).
Regarding Claim 1, Nagai discloses a strut assembly 28 (coupling members 28, Abstract) for an oral appliance 10 (mouthpiece 10) for the treatment of sleep apnea ([0080]- "a mouthpiece employed for sleep apnea syndrome that is utilized to reduce or prevent snoring and bruxism, and breathing interruptions or the like while sleeping"), the strut assembly 28 (coupling members 28) comprising:
a male part 34 (rod 34) and a female part 30,32 (sleeve 30 with engagement member 32 forms a female part) adjustably engaged with one another ([0097]- discusses how the parts of the coupling members 28 are engaged with each other, Figures 2A-2B), the male part 34 (rod 34) and the female part 30,32 (sleeve 30 with engagement member 32), the male part 34 and female part 30, 32 comprising unitary bodies (Figure 1- indicated parts 32, 30, 32 are shown to be unitary) molded from a polymeric material ([0182]- " although the upper attachment portions 16, the lower attachment portions 18, and the coupling members 28 are made of metal, they may be configured from a plastic from the perspectives of enabling application to patients with metal allergies, achieving a saving in weight while also retaining the strength of members, or reducing any feeling of discomfort inside the oral cavity.", [0084-0089]- discusses multiple polymeric materials which could be used for the manufacture of the device and its parts)wherein
the male part 34 (rod 34) includes a rod 34 (rod 34) and a socket 34B (lower eyelet portion 34B) integrally joined to one another (Figure 2A- rod 34 is integrally formed with eyelet portion 34B), andthe female part 30, 32 (sleeve 30 with engagement member 32 forms a female part) includes a cylinder 30, 32 (Figures 2A- 2B- shows sleeve 30 with inserted engagement member 32 forms a cylinder structure) and an socket 30B (upper eyelet portion 30B) integrally joined to one another (Figure 2A- shows sleeve 30 integrally formed with eyelet 30B),
wherein the rod 34 is received within the cylinder 30,32 (Figures 1- 2B- shows rod 34 received within the cavity of the engagement member 32 coupled with sleeve 30), wherein each socket 30B, 34B (eyelets 30B, 34B) is positioned at opposing ends of the strut assembly 28 (coupling member 28, Figures 1 thru 2B- shows eyelets 30B, 34B positioned at opposite ends of the assembly 28). 
Nagai does not explicitly disclose wherein the male part has a posterior socket and the female part has an anterior socket and the anterior socket is positioned along an anterior end of the strut assembly and the posterior socket is positioned along a posterior end of the strut assembly. Nagai does teach that the positioning of the mouthpiece is determined by the length difference or engagement of the indicated male part relative to the female part of the strut assembly ([0107]-“ Note that respective distances (distances between centers) between the upper attachment portions 16 and the lower attachment portions 18 are adjustable using the coupling members 28 over a range from about 18 mm to about 50 mm”, [0108-0110]- discusses the operation of the mouthpiece via the adjustment of the coupling member 28, Claim 1), thus indicating that the strut assembly may be flipped such that the socket of the male part is specifically positioned at a posterior of the mouthpiece to be a posterior socket and the socket of the female part would be an anterior socket (see MPEP 2144 for reference regarding a rearrangement of parts), providing the user the ability to apply the strut assembly in an arrangement as needed relative to either portion of the mouthpiece (Nagai- Claim 1). Nagai and the instant invention are analogous because they both teach strut assemblies used with mouthpieces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positioning of the strut assembly of Nagai to be rearranged such that the socket of the male part is specifically a posterior socket at a posterior end of the strut assembly and the socket of the female part is an anterior socket at an anterior end of the strut assembly as suggested by the structure of strut assembly of Nagai as rearrangement of parts is conventional in the art such that it would provide the user the ability to apply the strut assembly in an arrangement as needed relative to either portion of the mouthpiece (Nagai- Claim 1).
Regarding claim 2, Nagai teaches the strut assembly of claim 1 as discussed above. Nagai further teaches wherein 
the rod 34 (rod 34) includes a threaded portion 34A (male threaded portion 34A), 
the cylinder 30,32 (sleeve 30 with inserted engagement member 32 forms a cylinder structure) includes a threaded bore 32B (female threaded portion 32B), and 
the threaded portion 34A of the rod 34 is threadably received within the threaded bore 32A of the cylinder 30, 32 ([0110]- “The position of the mandibular attachment 14 is adjusted in this state by adjusting the amount of the male threaded portion 34A of FIG. 2A and FIG. 2B screwed into the female threaded portion 32B, Figures 2A-2B).
Regarding claim 3, Nagai teaches the strut assembly of claim 1 as discussed above. Nagai further teaches the strut assembly 28 (coupling members 28) in combination with a lower tray 14 (mandibular attachment 14) and an upper tray 12 (maxillary attachment 12) to form the oral appliance 10 (attachments 12, 14 form the oral appliance 10), wherein 
the anterior socket 30B (upper eyelet portion 30B, see claim 1 discussion- discusses rearrangement of positioning of the coupling member 28) is pivotably joined (Figures 3A-3B- shows the pivoting motions of the coupling members 28 relative to the mouthpiece 10) to an anterior projection 18 (lower attachment portions 18) extending from the lower tray 14 (mandibular attachment 14) to form an anterior joint (lower attachment portions 18 coupled to portions 18 of mandibular attachment 14 forms a joint), and 
the posterior socket 34B (lower eyelet portion 34B, see claim 1 discussion- discusses rearrangement of positioning of the coupling member 28) is pivotably joined (Figures 3A-3B- shows the pivoting motions of the coupling members 28 relative to the mouthpiece 10) to a posterior projection 16 (upper attachment portions 16) extending from the upper tray 12 (maxillary attachment 12) to form a posterior joint (upper attachment portions 16 coupled to portions 16 of maxillary attachment 12 forms a joint).
Regarding claim 4, Nagai teaches the strut assembly of claim 3 as discussed above. Nagai further teaches wherein
at least one of the anterior projection 18 (lower attachment portions 18) and the posterior projection 16 (upper attachment portions 16) includes a pair of opposed planar surfaces 26, 22 (flange portions 26, 22 have a pair of opposed planar surfaces as shown in annotated Figure 3A below), such that the respective projection 16, 18 (attachment portions 16, 18) has a substantially obround shape 26, 22 (flange having ellipsoidal shape) when viewed in side elevation ([0092-0093], Figures 3A-3C), and
the corresponding at least one of the anterior socket 30B (upper eyelet portion 30B, see claim 1 discussion- discusses rearrangement of positioning of the coupling member 28) and the posterior socket 34B (lower eyelet portion 34B, see claim 1 discussion- discusses rearrangement of positioning of the coupling member 28) includes a substantially obround opening 30B, 34B (eyelets 30B, 34B have ellipsoidal openings, Figures 2A-2B) for receiving the respective projection 18, 16 (attachment portions 18, 16) when the respective projection is in proper alignment with the opening ([0092-0093], Figures 3A-3C).

    PNG
    media_image1.png
    505
    816
    media_image1.png
    Greyscale

Regarding claim 5, Nagai teaches the strut assembly of claim 4 as discussed above. Nagai further teaches wherein 
the posterior projection 16 (upper attachment portions 16) extending from the upper tray 12 (maxillary attachment 12 wherein the upper attachment portions 16 extend from the maxillary attachment 12) is for being received within the posterior socket 34B (lower eyelet portion 34B, see claim 1 discussion- discusses rearrangement of positioning of the coupling member 28) of the strut assembly 28 (coupling members 28) when the strut assembly 28 (coupling members 28) is oriented substantially perpendicular to the upper tray (Figures 3A-3C- shows coupling members 28 being positioned at an indicated 90 degree relative to the attachments 12, 14 of the mouthpiece 10), and
the anterior projection 18 (lower attachment portions 18) extending from the lower tray 14 (mandibular attachment 14 wherein the lower attachment portions 18 extend from the mandibular attachment 14) is for being received within the anterior socket 30B (upper eyelet portion 30B, see claim 1 discussion- discusses rearrangement of positioning of the coupling member 28) of the strut assembly 28 (coupling members 28) when the strut assembly 28 is oriented substantially perpendicular to the lower tray (Figures 3A-3C- shows coupling members 28 being positioned at an indicated 90 degree relative to the attachments 12, 14 of the mouthpiece 10).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20190110866 A1) in view of Mousselon (US 20050016547 A1).
Regarding claim 9, Nagai discloses the provisional oral device of claim 7 as discussed above. Nagai further discloses wherein the anterior projections 18 (lower attachment portions 18) and the posterior projections 16 (upper attachment portions 16) each have a pair of opposed planar surfaces 26, 22 (flange portions 26, 22 have a pair of opposed planar surfaces as shown in annotated Figure 3A above from claim 4 discussion), such that the anterior projections 18 and posterior projections 16 have a substantially obround shape 26, 22 (flange having ellipsoidal shape) when viewed in side elevation ([0092-0093], Figures 3A-3C), and
the anterior sockets 34B (lower eyelet portion 30B) and the posterior sockets 34B (upper eyelet portion 34B) each having an opening that is substantially obround in shape 30B, 34B (eyelets 30B, 34B have ellipsoidal openings, Figures 2A-2B),
wherein the anterior projections 18 (lower attachment portions 18) and posterior projections 16 (upper attachment portions 16) pass through the respective openings of the anterior sockets 34B and the posterior sockets 34B (openings of eyelets 30B, 34B) when the anterior projections 18 and posterior projections 16 are oriented to be in shape alignment with the respective openings (Figure 3C- shows eyelets 30B, 34B to be in a shape alignment with their respective attachment portions 16, 18).
	Nagai does not disclose wherein each of the projections are substantially spherical in shape. Mousselon teaches an analogous oral device (Abstract, Figure 3) wherein each of the analogous projections 35 (balls 35) are substantially spherical in shape (Figure 9- shows balls 35 having a substantially spherical shape as shown), providing means for additional degrees of rotation as the formed joint is a ball-and-socket type joint (Mousselon- [0081]). Nagai and Mousselon are analogous because they both teach oral appliances with strut assemblies.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the anterior and posterior projections of Nagai to include a surface such that they are substantially spherical in shape as taught by Mousselon, providing means for additional degrees of rotation as the formed joint is a ball-and-socket type joint (Mousselon- [0081]).
	Regarding claim 10, Nagai as modified by Mousselon teaches the provisional oral appliance of claim 9 as discussed above. Nagai as modified by Mousselon further teaches wherein the anterior projections 18 (Nagai- lower attachment portions 18) and posterior projections 16 (Nagai- upper attachment portions) are in shape alignment with the respective openings of the anterior sockets 34B (Nagai- lower eyelet portions 34B) and the posterior sockets 30B (Nagai- upper eyelet portions 30B) when the strut assemblies 28 (Nagai- coupling members 28) are oriented substantially perpendicular to the respective upper tray 12 or lower tray 14 (Nagai Figures 3A-3C- shows coupling members 28 being positioned at an indicated 90 degree relative to the attachments 12, 14 of the mouthpiece 10).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20190110866 A1) in view of Boronkay (US 20170007363 A1).
Regarding claim 11, Nagai discloses the provisional oral appliance of claim 7 as discussed above. Nagai further discloses further comprising a polymeric material ([0081-0089]- discusses the specific types and qualities that may be used to form attachments 12, 14) disposed within at least a portion of at least one of the upper tray 12 (maxillary attachment 12, [0081-0089]) and the lower tray 14 (mandibular attachment 14, [0081-0089]), wherein the polymeric material is shaped to receive upper and lower teeth of a user ([0080]- “As illustrated in FIG. 1, the mouthpiece 10 includes a maxillary attachment 12 (an example of a second attachment) that is mounted to maxillary dentition, and a mandibular attachment 14 (an example of a first attachment) that is mounted to mandibular dentition.”, [0081-0089]- discusses polymeric materials of attachments 12, 14).
Nagai does not disclose wherein the polymeric material includes an indentation for receiving a protrusive button affixed to the upper or lower teeth of the user. Boronkay teaches an analogous oral appliance 100 (dental aligner 100, Abstract) wherein an analogous polymeric material ([0084]- “The appliance can include a shell (e.g., a continuous polymeric shell or a segmented shell) having teeth-receiving cavities that receive and resiliently reposition the teeth.”) includes an indentation 106 (receptacle 106) for receiving a protrusive button 104 (anchoring element 104) affixed to the upper or lower teeth 102 of the user (teeth 102, [0084]-  “In some cases, however, it may be desirable or necessary to provide individual attachments or other anchoring elements 104 on teeth 102 with corresponding receptacles or apertures 106 in the appliance 100 so that the appliance can apply a selected force on the tooth.”), providing a means for securely holding the oral appliance to the teeth when worn (Boronkay- [0084]). Nagai and Boronkay are analogous because they both teach oral appliances comprised of polymeric material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polymeric material of the oral appliance of Nagai to include an indentation for receiving a protrusive button affixed to the upper or lower teeth of the user as taught by Boronkay, providing a means for securely holding the oral appliance to the teeth when worn (Boronkay- [0084]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20190110866 A1) in view of Hilliard (US 7077646 B2).
Regarding claim 12, Nagai discloses the provisional oral appliance of claim 7 as discussed above. Nagai further discloses wherein the provisioning oral appliance 100 (mouthpiece 100) comprises a polymeric material ([0081-0089]- discusses the specific types and qualities that may be used to form attachments 12, 14) disposed within at least a portion of at least one of the upper tray 12 (maxillary attachment 12, [0081-0089]) and the lower tray 14 (mandibular attachment 14, [0081-0089]), wherein the polymeric material is shaped to receive upper and lower teeth of a user ([0080]- “As illustrated in FIG. 1, the mouthpiece 10 includes a maxillary attachment 12 (an example of a second attachment) that is mounted to maxillary dentition, and a mandibular attachment 14 (an example of a first attachment) that is mounted to mandibular dentition.”, [0081-0089]- discusses polymeric materials of attachments 12, 14).
Nagai does not disclose the oral appliance in combination with an orthodontic aligner and wherein the polymeric material includes an indentation for receiving a protrusion extending from an outer surface of the orthodontic aligner. Hilliard teaches an analogous oral appliance 20 (removable aligner 20) used in combination with an orthodontic aligner 30, 52 (aligner auxiliaries 30 coupled with bands 52 forms an orthodontic aligner structure, [Col 10, lines 1-28]- teaches how the structures 30,52 interact to provide the functionality of alignment)  and wherein an analogous polymeric material ([Col 3, lines 48-52]- “The removable aligner 20 has a polymeric shell with a plurality of cavities 24 to receive the patient's teeth 10, as illustrated in FIG. 1(a). The aligner 20 can be used to engage the patient's upper teeth, lower teeth, or a subset of either of these.”) includes an indentation 26 (openings 26) for receiving a protrusion 32 (head 32 of aligner auxiliaries 30 are shown to be protrusions, Figure 2a) extending from an outer surface of the orthodontic aligner (Figure 8- head 32 of aligner auxiliaries 30 of the indicated orthodontic aligner 30,52 are shown to extend from an outer surface of specifically the shank 36 of auxiliaries 30), providing means to apply a force to all the teeth of the attached oral appliance instead of applying a force to specific teeth which may cause uncontrolled movement of the teeth (Hilliard- [Col 10, lines 1-28]). Nagai and Hilliard are analogous because they both teach oral appliances formed of polymeric material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the oral appliance of Nagai to be used in combination of an orthodontic aligner and wherein the polymeric material includes an indentation for receiving a protrusion extending from an outer surface of the orthodontic aligner as taught by Hilliard, providing means to apply a force to all the teeth of the attached oral appliance instead of applying a force to specific teeth which may cause uncontrolled movement of the teeth (Hilliard- [Col 10, lines 1-28]).
Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20190110866 A1) in view of Remmers (US 20200405527 A1), in further view of Armstrong (US 4238188 A).
Regarding claim 21, Nagai discloses a strut assembly 28 (coupling members 28, Abstract) for an oral appliance 10 (mouthpiece 10) for the treatment of sleep apnea ([0080]- "a mouthpiece employed for sleep apnea syndrome that is utilized to reduce or prevent snoring and bruxism, and breathing interruptions or the like while sleeping"), the strut assembly 28 (coupling members 28) comprising:
a male part 34 (rod 34) and a female part 30,32 (sleeve 30 with engagement member 32 forms a female part) adjustably engaged with one another ([0097]- discusses how the parts of the coupling members 28 are engaged with each other, Figures 2A-2B), the male part 34 (rod 34) and the female part 30,32 (sleeve 30 with engagement member 32), the male part 34 and female part 30, 32 comprising unitary bodies (Figure 1- indicated parts 32, 30, 32 are shown to be unitary) molded from a polymeric material ([0182]- " although the upper attachment portions 16, the lower attachment portions 18, and the coupling members 28 are made of metal, they may be configured from a plastic from the perspectives of enabling application to patients with metal allergies, achieving a saving in weight while also retaining the strength of members, or reducing any feeling of discomfort inside the oral cavity.", [0084-0089]- discusses multiple polymeric materials which could be used for the manufacture of the device and its parts)wherein
the male part 34 (rod 34) includes a rod 34 (rod 34) and a socket 34B (lower eyelet portion 34B) integrally joined to one another (Figure 2A- rod 34 is integrally formed with eyelet portion 34B), andthe female part 30, 32 (sleeve 30 with engagement member 32 forms a female part) includes a cylinder 30, 32 (Figures 2A- 2B- shows sleeve 30 with inserted engagement member 32 forms a cylinder structure) and an socket 30B (upper eyelet portion 30B) integrally joined to one another (Figure 2A- shows sleeve 30 integrally formed with eyelet 30B),
wherein the rod 34 is received within the cylinder 30,32 (Figures 1- 2B- shows rod 34 received within the cavity of the engagement member 32 coupled with sleeve 30), wherein each socket 30B, 34B (eyelets 30B, 34B) is positioned at opposing ends of the strut assembly 28 (coupling member 28, Figures 1 thru 2B- shows eyelets 30B, 34B positioned at opposite ends of the assembly 28). 
Nagai does not explicitly disclose wherein the male part has a posterior socket and the female part has an anterior socket and the anterior socket is positioned along an anterior end of the strut assembly and the posterior socket is positioned along a posterior end of the strut assembly. Nagai does teach that the positioning of the mouthpiece is determined by the length difference or engagement of the indicated male part relative to the female part of the strut assembly ([0107]-“ Note that respective distances (distances between centers) between the upper attachment portions 16 and the lower attachment portions 18 are adjustable using the coupling members 28 over a range from about 18 mm to about 50 mm”, [0108-0110]- discusses the operation of the mouthpiece via the adjustment of the coupling member 28, Claim 1), thus indicating that the strut assembly may be flipped such that the socket of the male part is specifically positioned at a posterior of the mouthpiece to be a posterior socket and the socket of the female part would be an anterior socket (see MPEP 2144 for reference regarding a rearrangement of parts), providing the user the ability to apply the strut assembly in an arrangement as needed relative to either portion of the mouthpiece (Nagai- Claim 1). Nagai and the instant invention are analogous because they both teach strut assemblies used with mouthpieces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positioning of the strut assembly of Nagai to be rearranged such that the socket of the male part is specifically a posterior socket at a posterior end of the strut assembly and the socket of the female part is an anterior socket at an anterior end of the strut assembly as suggested by the structure of strut assembly of Nagai as rearrangement of parts is conventional in the art such that it would provide the user the ability to apply the strut assembly in an arrangement as needed relative to either portion of the mouthpiece (Nagai- Claim 1).
Nagai does not teach a length gauge comprising: a base having a first end and a second end opposite one another, the base including a plurality of length markings positioned along the first end of the base, and a base projection extending from the base, and a slider plate in a facing relationship with the base, the slider plate having a first end and a second end opposite one another, the slider plate including an edge at a first end of the slider plate, the edge of the slider plate being positioned in a facing relationship with the length markings of the base, and a slider plate projection extending from the slider plate along a second end of the slider plate, wherein6Application No. 16/871,477Reply to Office Action of January 18, 2022 the slider plate is moveable in an axial direction relative to the base so that the edge of the slider plate is aligned with a marking corresponding to a desired protrusive distance. Remmers teaches an analogous oral appliance 10 (mandibular protruders, Abstract, Figures 3A-3B) having a length gauge 22 (rail system 22) comprising: a base 12 (upper mounting bracket 12) having a first end and a second end opposite one another 12 (inherent ends of upper mounting bracket 12 are opposed to each other as shown in Figures 3A & 3B), the base 12 including a plurality of length markings positioned along the first end of the base (Figures 3A-3B- length markings are shown to be positioned along the whole surface of upper mounting bracket 12 such that is extends across from a first to second end), and a base projection 75 (structure of hole 73) extending from the base 12 (hole 73 extends from the base 12, Figure 3B, [0095]- “a hole 75 extending transverse to the longitudinal axis of upper mounting bracket 12, and through upper mounting bracket 12 across the inner portion of recess 73.”), and a slider plate 14 (lower mounting bracket 14) in a facing relationship with the base (Figures 3A & 3B- shows lower mounting bracket 14 facing upper mounting bracket 12), the slider plate 14 having a first end and a second end opposite one another 14 (inherent ends of lower mounting bracket 14 are opposed to each other as shown in Figures 3A & 3B), the slider plate 14 including an edge 24, 26 (either of sides 24, 26) at a first end of the slider plate (Figures 3A & 3B- shows sides 24, 26 extending across the full length of the lower mounting bracket 14 from one end to the other), the edge 24,26 (either of sides 24,26) of the slider plate 14 being positioned in a facing relationship with the length markings of the base 12 (Figures 3A & 3B- sides 24,26 are shown to face the length markings as shown on upper mounting bracket 12), and a slider plate projection 79 (structure of hole 79) extending from the slider plate 14 along a second end of the slider plate (Figures 3A & 3B- shows structure of hole 79 extending from a second end of the lower mounting bracket 14); wherein6Application No. 16/871,477Reply to Office Action of January 18, 2022 the slider plate 14 is moveable in an axial direction relative 27 (anterior-posterior 27 direction) to the base 12 so that the edge 24,26 of the slider plate is aligned with a marking corresponding to a desired protrusive distance ([0070-0072]- discusses the rail system 22 of the device and how the structures function in order to move the mounting brackets 12, 14 along an anterior-posterior direction 27, which is capable of showing the amount of adjustment via the indication of the shown markings, Figures 3A & 3B), providing a movable rail system with length indicators to manually adjust the protrusion of the mandible in order to treat sleep apnea (Remmers- Abstract, [0006]). Nagai and Remmers are analogous because they both teach adjustable oral appliances.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the oral appliance of Nagai to include the length gauge as instantly claimed and taught by Remmers as discussed above, providing a movable rail system with length indicators to manually adjust the protrusion of the mandible in order to treat sleep apnea (Remmers- Abstract, [0006]).
Nagai as modified by Remmers does not teach the base projection being for engaging the posterior socket of the strut assembly, the slider plate projection being for engaging the anterior socket of the strut assembly, and the strut assembly is mounted on the length gauge with the projection of the base engaged with the posterior socket of the strut assembly and the projection of the slider plate engaged with the anterior socket of the strut assembly indicates that the strut assembly has a length corresponding to the desired protrusive distance of the strut assembly. Armstrong teaches an analogous mechanism (Abstract) of a length gauge 5, 30 (backing 5 with calibration scale 30) used with an analogous strut assembly 6,7,10,22 (tube 6 with spring 7 attached to strap 10 and anchor strap 22, Figure 21)  wherein a base projection 24 (bridge 24) engages a posterior socket 7,22 (hook of spring 7 is indirectly engaged with bridge 24 via anchor strap 22) of the strut assembly 6,7,10, 22 (tube 6 with spring 7 attached to strap 10 and anchor strap 22, Figure 21- shows hook of spring 7 of the indicated strut assembly engaged with bridge 24 of backing 5 via anchor strap 22), an opposing projection 12 (bridge 12) engages an anterior socket 7,10 (opposing hook of spring 7 is indirectly engaged with bridge 12 via intermediate strap 10) of the strut assembly 6,7,10, 22 (tube 6 with spring 7 attached to strap 10 and anchor strap 22, Figure 21- shows opposing hook of spring 7 of the indicated strut assembly engaged with bridge 14 via intermediate strap 10), and the strut assembly 6,7,10, 22 (tube 6 with spring 7 attached to strap 10 and anchor strap 22) is mounted on the length gauge 5, 30 (backing 5 with scale 30, Figure 21- shows indicated structures of the strut assembly mounted on the backing 5) with the projection 24 of the base 5 engaged with the posterior socket of the strut assembly 7,22 (hook of spring 7 is indirectly engaged with bridge 24 via anchor strap 22) and the opposing projection 12 engaged with the anterior socket of the strut assembly 7,10 (opposing hook of spring 7 is indirectly engaged with bridge 12 via intermediate strap 10) indicates that the strut assembly has a length corresponding to the desired protrusive distance of the strut assembly (Figure 21- shows indicated strut assembly positioned relative to the scale 30 of backing, wherein the length of the strut assembly would correspond to the distance of the deformation of specifically the spring 7 of the strut assembly), providing a means to limit movement and provide selective adjustment of the device when worn (Armstrong- Abstract). A person of ordinary skill would recognize that the length gauge with its structures as taught by Remmers may be applied to the specific strut assembly of the oral appliance of Nagai in a similar manner as taught – and instantly claimed- by the placement of analogous structures of the mechanism of Armstrong. It is also to be noted that one of ordinary skill may rearrange and position the strut assembly relative to the length gauge as instantly claimed as the specific positioning would allow a user to know the distance the strut assembly has been expanded to provide mandibular adjustment of the user’s jaws (see MPEP 2144.04 for reference regarding rearrangement of parts and design changes). Nagai as modified by Remmers and Armstrong are analogous because they both teach oral appliances with associated strut assemblies to adjust length via a length gauge mechanism.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the length gauge and strut assembly of Nagai as modified by Remmers to be positioned as instantly claimed and taught by Armstrong, providing a means to limit movement and provide selective adjustment of the device when worn (Armstrong- Abstract).
Regarding claim 22, Nagai as modified by Remmers and Armstrong teaches the oral appliance of claim 21 as discussed above. Nagai further teaches wherein 
the rod 34 (rod 34) includes a threaded portion 34A (male threaded portion 34A), 
the cylinder 30,32 (sleeve 30 with inserted engagement member 32 forms a cylinder structure) includes a threaded bore 32B (female threaded portion 32B), and 
the threaded portion 34A of the rod 34 is threadably received within the threaded bore 32A of the cylinder 30, 32 ([0110]- “The position of the mandibular attachment 14 is adjusted in this state by adjusting the amount of the male threaded portion 34A of FIG. 2A and FIG. 2B screwed into the female threaded portion 32B, Figures 2A-2B).
 Regarding claim 23, Nagai as modified by Remmers and Armstrong teaches the oral appliance of claim 21 as discussed above. Nagai further teaches the strut assembly 28 (coupling members 28) in comprising a lower tray 14 (mandibular attachment 14) and an upper tray 12 (maxillary attachment 12) to form the oral appliance 10 (attachments 12, 14 form the oral appliance 10), wherein 
the anterior socket 30B (upper eyelet portion 30B, see claim 21 discussion- discusses rearrangement of positioning of the coupling member 28) is pivotably joined (Figures 3A-3B- shows the pivoting motions of the coupling members 28 relative to the mouthpiece 10) to an anterior projection 18 (lower attachment portions 18) extending from the lower tray 14 (mandibular attachment 14) to form an anterior joint (lower attachment portions 18 coupled to portions 18 of mandibular attachment 14 forms a joint), and 
the posterior socket 34B (lower eyelet portion 34B, see claim 21 discussion- discusses rearrangement of positioning of the coupling member 28) is pivotably joined (Figures 3A-3B- shows the pivoting motions of the coupling members 28 relative to the mouthpiece 10) to a posterior projection 16 (upper attachment portions 16) extending from the upper tray 12 (maxillary attachment 12) to form a posterior joint (upper attachment portions 16 coupled to portions 16 of maxillary attachment 12 forms a joint).
Regarding claim 24, Nagai as modified by Remmers and Armstrong teaches the oral appliance of claim 23 as discussed above. Nagai further teaches wherein
the anterior projection 18 (lower attachment portions 18) includes a pair of opposed planar surfaces 26 (flange portions 26 have a pair of opposed planar surfaces as shown in annotated Figure 3A above), such that the anterior projection 18 (attachment portions 18) has a substantially obround shape 26, 22 (flange having ellipsoidal shape) when viewed in side elevation ([0092-0093], Figures 3A-3C), and
the anterior socket 30B (upper eyelet portion 30B, see claim 21 discussion- discusses rearrangement of positioning of the coupling member 28) includes a substantially obround opening 30B (eyelets 30B have ellipsoidal openings, Figures 2A-2B) for receiving the anterior projection 18 (attachment portions 18) when the anterior projection is in proper alignment with the substantially obround opening ([0092-0093], Figures 3A-3C).
Regarding claim 25, Nagai as modified by Remmers and Armstrong teaches the oral appliance of claim 24 as discussed above. Nagai further teaches
the anterior projection 18 (lower attachment portions 18) extending from the lower tray 14 (mandibular attachment 14 wherein the lower attachment portions 18 extend from the mandibular attachment 14) is for being received within the anterior socket 30B (upper eyelet portion 30B, see claim 21 discussion- discusses rearrangement of positioning of the coupling member 28) of the strut assembly 28 (coupling members 28) when the strut assembly 28 is oriented substantially perpendicular to the lower tray (Figures 3A-3C- shows coupling members 28 being positioned at an indicated 90 degree relative to the attachments 12, 14 of the mouthpiece 10).
Regarding claim 26, Nagai as modified by Remmers and Armstrong teaches the oral appliance of claim 23 as discussed above. Nagai further teaches wherein
the posterior projection 16 (upper attachment portions 16) includes a pair of opposed planar surfaces 22 (flange portions 22 have a pair of opposed planar surfaces as shown in annotated Figure 3A above), such that the posterior projection 16 (attachment portions 16) has a substantially obround shape 26, 22 (flange having ellipsoidal shape) when viewed in side elevation ([0092-0093], Figures 3A-3C), and
the posterior socket 34B (lower eyelet portion 34B, see claim 21 discussion- discusses rearrangement of positioning of the coupling member 28) includes a substantially obround opening 34B (eyelets 34B have ellipsoidal openings, Figures 2A-2B) for receiving the posterior projection 16 (attachment portions 16) when the posterior projection is in proper alignment with the substantially obround opening ([0092-0093], Figures 3A-3C).
Regarding claim 27, Nagai as modified by Remmers and Armstrong teaches the oral appliance of claim 26 as discussed above. Nagai further teaches wherein
the posterior projection 16 (upper attachment portions 16) extending from the upper tray 12 (maxillary attachment 12 wherein the upper attachment portions 16 extend from the maxillary attachment 12) is for being received within the posterior socket 34B (lower eyelet portion 34B, see claim 21 discussion- discusses rearrangement of positioning of the coupling member 28) of the strut assembly 28 (coupling members 28) when the strut assembly 28 (coupling members 28) is oriented substantially perpendicular to the upper tray (Figures 3A-3C- shows coupling members 28 being positioned at an indicated 90 degree relative to the attachments 12, 14 of the mouthpiece 10).
Regarding claim 28, Nagai as modified by Remmers and Armstrong teaches the oral appliance of claim 23 as discussed above. Nagai further discloses 
a polymeric material ([0081-0089]- discusses the specific types and qualities that may be used to form attachments 12, 14) disposed within at least a portion of at least one of the upper tray 12 (maxillary attachment 12, [0081-0089]) and the lower tray 14 (mandibular attachment 14, [0081-0089]), wherein the polymeric material is shaped to receive upper and lower teeth of a user ([0080]- “As illustrated in FIG. 1, the mouthpiece 10 includes a maxillary attachment 12 (an example of a second attachment) that is mounted to maxillary dentition, and a mandibular attachment 14 (an example of a first attachment) that is mounted to mandibular dentition.”, [0081-0089]- discusses polymeric materials of attachments 12, 14).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai (US 20190110866 A1) in view of Remmers (US 20200405527 A1) and Armstrong (US 4238188 A), in further view of Boronkay (US 20170007363 A1).
Regarding claim 29, Nagai as modified by Remmers and Armstrong teaches the oral appliance of claim 27 as discussed above.
Nagai as modified by Remmers and Armstrong does not teach wherein the polymeric material includes an indentation for receiving a protrusive button affixed to the upper or lower teeth of the user. Boronkay teaches an analogous oral appliance 100 (dental aligner 100, Abstract) wherein an analogous polymeric material ([0084]- “The appliance can include a shell (e.g., a continuous polymeric shell or a segmented shell) having teeth-receiving cavities that receive and resiliently reposition the teeth.”) includes an indentation 106 (receptacle 106) for receiving a protrusive button 104 (anchoring element 104) affixed to the upper or lower teeth 102 of the user (teeth 102, [0084]-  “In some cases, however, it may be desirable or necessary to provide individual attachments or other anchoring elements 104 on teeth 102 with corresponding receptacles or apertures 106 in the appliance 100 so that the appliance can apply a selected force on the tooth.”), providing a means for securely holding the oral appliance to the teeth when worn (Boronkay- [0084]). Nagai as modified by Remmers and Armstrong and Boronkay are analogous because they both teach oral appliances comprised of polymeric material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polymeric material of the oral appliance of Nagai as modified by Remmers and Armstrong to include an indentation for receiving a protrusive button affixed to the upper or lower teeth of the user as taught by Boronkay, providing a means for securely holding the oral appliance to the teeth when worn (Boronkay- [0084]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130074848 A1 (Metz)- rod portion of strut is affixed to the top oral appliance to be posteriorly positioned
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        June 30, 2022

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786